991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray STEWART, as next of kin of Eric Wheeler, MatthewWheeler, James Wheeler, Roger Wheeler, David Wheeler, andDesiree Wheeler, minors;  Laura Stewart, as next of kin ofEric Wheeler, Matthew Wheeler, James Wheeler, Roger Wheeler,David Wheeler, and Desiree Wheeler, minors, Petitioners-Appellants,v.EL DORADO COUNTY SUPERIOR COURT, Respondent-Appellee.
No. 92-2442.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 20, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Charles H. Haden, II, Chief District Judge.  (CA-92-798-3)
Ray Stewart, Laura Stewart, Appellants Pro Se.
S.D.W.Va.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Ray and Laura Stewart appeal from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stewart v. El Dorado County Superior Court, No. CA-92-7983 (S.D.W. Va.  Oct. 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED